





Exhibit 10.3


Execution Version
Loan Number: 1011175-0


Fifth AMENDMENT TO SEVEN-YEAR TERM LOAN AGREEMENT




THIS Fifth AMENDMENT TO SEVEN-YEAR TERM LOAN AGREEMENT (this “Amendment”) dated
as of June 5, 2018, by and among PREIT Associates, L.P., a Delaware limited
partnership (“PREIT”), PREIT-RUBIN, INC., a Pennsylvania corporation
(“PREIT-RUBIN”), PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a Pennsylvania
business trust (the “Parent”; together with PREIT and PREIT-RUBIN each
individually, a “Borrower” and collectively, the “Borrower”), each of the
Lenders (as defined below) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Administrative Agent”).


WHEREAS, the Borrower, each of the financial institutions initially a signatory
thereto together with their assignees pursuant to Section 11.6.(b) (the
“Lenders”), and the Administrative Agent have entered into that certain
Seven-Year Term Loan Agreement dated as of January 8, 2014 (as amended and in
effect immediately prior to the date hereof, the “Term Loan Agreement”); and


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Term Loan Agreement on the terms and conditions
contained herein; and


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Specific Amendments to Term Loan Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Term Loan Agreement shall be
amended as follows:


(a)    The Term Loan Agreement is amended by adding the following new
definitions of “Anti-Money Laundering Laws”, “Bankruptcy Code”, “Beneficial
Ownership Certification”, “Beneficial Ownership Regulation”, “Connection Income
Taxes”, “Eurodollar Reserve Percentage”, “Excluded Taxes”, “Fifth Amendment
Effective Date”, “Foreign Lender”, “Indemnified Taxes”, “OFAC”, “Other
Connection Taxes”, “Other Taxes”, “Recipient”, “Replacement Rate”, “Sanctioned
Country”, “Sanctioned Person”, “Sanctions”, “U.S. Person”, “U.S. Tax Compliance
Certificate” and “Withholding Agent” in Section 1.1. in proper alphabetical
order:


“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).


“Bankruptcy Code” means the Bankruptcy Code of 1978.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.







--------------------------------------------------------------------------------





“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
3.10., amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10.(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.


“Fifth Amendment Effective Date” means June 5, 2018.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in





--------------------------------------------------------------------------------





any other transaction pursuant to or enforced any Loan Document, or sold or
assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.


“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.


“Replacement Rate” has the meaning given that term in Section 4.2.(b).


“Sanctioned Country” means, at any time, a country, territory or region which
is, or whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority,
(b) any Person located, operating, organized or resident in a Sanctioned
Country, (c) an agency of the government of a Sanctioned Country or (d) any
Person Controlled by any Person or agency described in any of the preceding
clauses (a) through (c).


“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury, the European Union or
any other Governmental Authority.


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).


“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.


(b)    The Term Loan Agreement is further amended by restating the following
definitions of “Applicable Law”, “EBITDA”, “Existing Credit Agreement”, “FATCA”,
“Federal Funds Rate”, “Governmental Authority”, “Gross Asset Value”, “LIBOR”,
“Principal Office”, “Taxes” and “Total Budgeted Cost Until Stabilization” set
forth in Section 1.1. in their entirety as follows:


“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement,





--------------------------------------------------------------------------------





interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.


“EBITDA” means, with respect to any Person for any period and without
duplication, net earnings (loss) of such Person and its Wholly Owned
Subsidiaries for such period plus the sum of the following amounts (but only to
the extent included in determining net earnings (loss) for such period):
(a) depreciation and amortization expense and other non-cash charges of such
Person and its Wholly Owned Subsidiaries for such period, including without
limitation, non-cash compensation expense recorded under Financial Accounting
Standards Board Statement No. 123 (Revised 2004), Accounting for Stock Based
Compensation of such Person for such period, plus (b) severance and
restructuring charges of such Person and its Wholly Owned Subsidiaries for such
period, plus (c) interest expense of such Person and its Wholly Owned
Subsidiaries for such period, plus (d) all provisions for any federal, state or
other income tax of such Person and its Wholly Owned Subsidiaries in respect of
such period, plus (e) acquisition related costs of such Person and its Wholly
Owned Subsidiaries expensed pursuant to Topic 805 for such period, that would
otherwise have been capitalized under GAAP immediately prior to the
effectiveness of Topic 805 minus (plus) (f) extraordinary gains (losses) of such
Person and its Wholly Owned Subsidiaries for such period. In addition, EBITDA
shall include the greater of such Person’s Ownership Share or Recourse Share of
the EBITDA of the Consolidation Exempt Entities of such Person for such period.
Notwithstanding the foregoing, for purposes of determining EBITDA (i) to the
extent that the net earnings attributable to Investments in Persons (other than
Investments in Subsidiaries, Consolidated Affiliates and Unconsolidated
Affiliates) would exceed 5.0% of EBITDA, such excess shall be excluded and (ii)
to the extent that the net earnings attributable to Mortgages in favor of the
Parent, any other Borrower or any other Subsidiary (excluding any Mortgage
encumbering any Property owned by a Subsidiary, the accounts of which are
required to be consolidated with those of the Parent under GAAP) would exceed
5.0% of EBITDA, such excess shall be excluded.


“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of May 24, 2018, by and among PREIT, PREIT-RUBIN, the Parent,
the financial institutions party thereto as “Lenders”, Wells Fargo Bank,
National Association, as “Administrative Agent”, and the other parties thereto.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(i) of the Internal Revenue
Code and any fiscal or regulatory legislation or rules adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such sections of the Internal Revenue Code.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately





--------------------------------------------------------------------------------





preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal Funds brokers of recognized standing selected by the
Administrative Agent. If the Federal Funds Rate determined as provided above
would be less than zero, the Federal Funds Rate shall be deemed to be zero.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), or any arbitrator with authority
to bind a party at law.


“Gross Asset Value” means, at a given time, the sum (without duplication) of
(a) Operating Real Estate Value at such time, plus (b) all cash and Cash
Equivalents (excluding cash and Cash Equivalents the disposition of which is
restricted (other than restrictions on cash held in an exchange account by a
“qualified intermediary” in connection with the sale of a property pursuant to
and qualifying for tax treatment under Section 1031 of the Internal Revenue
Code)), and all accounts receivable net of reserves, of the Parent and its
Wholly Owned Subsidiaries at such time, plus (c) the current book value of all
land held for future development owned in whole or in part by the Parent and its
Wholly Owned Subsidiaries, plus (d) predevelopment costs associated with land
referred to in the immediately preceding clause (c) and, subject to the
immediately following sentence, refundable deposits associated with land that is
not owned by the Parent and its Wholly Owned Subsidiaries, to the extent such
predevelopment costs and refundable deposits are included in the Parent’s
publicly filed financial statements, plus (e) the amount of Construction in
Progress of the Parent and its Wholly Owned Subsidiaries, plus (f) the CIP
Adjustment of the Parent and its Wholly Owned Subsidiaries plus (g) the purchase
price paid by the Parent or any Wholly Owned Subsidiary (less any amounts paid
to the Parent or such Subsidiary as a purchase price adjustment, held in escrow,
retained as a contingency reserve, or in connection with other similar
arrangements) for any Property acquired by the Parent or such Subsidiary during
the immediately preceding four fiscal quarters of the Parent, plus (h) with
respect to each Consolidation Exempt Entity of the Parent, the greater of the
Parent’s Ownership Share or Recourse Share of (v) all cash and Cash Equivalents
of such Consolidation Exempt Entity (excluding cash and Cash Equivalents the
disposition of which is restricted (other than restrictions on cash held in an
exchange account by a “qualified intermediary” in connection with the sale of a
property pursuant to and qualifying for tax treatment under Section 1031 of the
Internal Revenue Code)), (w) current book value of all land held for future
development owned in whole or part by such Consolidation Exempt Entity and
predevelopment costs associated with such land, (x) Construction in Progress of
such Consolidation Exempt Entity as of the end of the Parent’s fiscal quarter
most recently ended, (y) such Consolidation Exempt Entity’s Operating Real
Estate Value, and (z) such Consolidation Exempt Entity’s CIP Adjustment, plus
(i) the contractual purchase price of Properties of the Parent and its





--------------------------------------------------------------------------------





Subsidiaries subject to purchase obligations, repurchase obligations, forward
commitments and unfunded obligations to the extent such obligations and
commitments are included in determinations of Total Liabilities. If obligations
under a contract to purchase or otherwise acquire unimproved or fully developed
real property are included when determining Total Liabilities and the seller
under such contract does not have the right to specifically enforce such
contract, then only an amount equal to the aggregate amount of due diligence
deposits, earnest money payments and other similar payments made under the
contract which, at such time, would be subject to forfeiture upon termination of
the contract, shall be included in Gross Asset Value. If obligations under a
contract to purchase or otherwise acquire real property being renovated or
developed by a third party are included when determining Total Liabilities and
such real property is not owned or leased by the Borrower or any of its
Subsidiaries, then only the amount equal to the maximum amount reasonably
estimated to be payable by such Person to such third party under a contract
between such Person and such third party during the remaining term of such
contract, shall be included in Gross Asset Value. Notwithstanding the foregoing,
for purposes of determining Gross Asset Value (i) to the extent that the amount
of Gross Asset Value attributable to assets described in the immediately
preceding clauses (c), (d) or (h)(w) would, in the aggregate, exceed 5.0% of the
Gross Asset Value, such excess shall be excluded, (ii) to the extent that the
amount of Gross Asset Value attributable to Consolidation Exempt Entities (other
than the Parent’s Investment in PREIT), including as a result of clause (h)
above, would exceed 35% of the Gross Asset Value, such excess shall be excluded,
(iii) to the extent the aggregate amount of Total Budgeted Cost Until
Stabilization with respect to the Construction in Progress and CIP Adjustments
included in Gross Asset Value as a result of clauses (e), (f), (h)(x) or (h)(z)
would, in the aggregate, exceed 15.0% of the Gross Asset Value, the Gross Asset
Value attributable to such Construction in Progress and/or CIP Adjustments that
would cause the Total Budgeted Cost Until Stabilization to so exceed 15%, shall
be excluded from the calculation of Gross Asset Value, and (iv) to the extent
that the amount of Gross Asset Value attributable to the assets of the types
described in clauses (i), (ii) and (iii) would exceed 35% of Gross Asset Value,
such excess shall be excluded.


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate as set by the ICE Benchmark Administration (“ICE”)(or
the successor thereto if ICE is no longer making such rate available) for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period by (ii) a percentage equal to 1 minus the
Eurodollar Reserve Percentage.  If, for any reason, the rate referred to in the
preceding clause (i) does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the rate to be used for such clause (i) shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period. 
Any change in the maximum rate of reserves described in the preceding
clause (ii) shall result in a change in LIBOR on the date on which such change
in such maximum rate becomes effective. Notwithstanding the foregoing, (x) if
LIBOR determined as provided above would be less than zero, LIBOR shall be
deemed to be zero





--------------------------------------------------------------------------------





for each LIBOR Loan that has not been identified by the Borrower in accordance
with the terms of this Agreement as being subject to a Specified Derivative
Contract that provides a hedge against interest rate risk, and (y) unless
otherwise specified in any amendment to this Agreement entered into accordance
with Section 4.2.(b), in the event that a Replacement Rate with respect to LIBOR
is implemented then all references herein to LIBOR shall be deemed references to
such Replacement Rate.


“Principal Office” means the office of the Administrative Agent located at 600
South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or any other subsequent
office that the Administrative Agent shall have specified by written notice to
the Borrower and the Lenders as the Principal Office referred to herein, to
which payments due are to be made and at which Loans will be disbursed.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Total Budgeted Cost Until Stabilization” means, with respect to a Project Under
Development, and at any time, the aggregate amount of all costs budgeted to be
paid, incurred or otherwise expended or accrued by the Parent, another Borrower,
any other Subsidiary, a Consolidated Affiliate or an Unconsolidated Affiliate
with respect to such Property to achieve an Occupancy Rate of 100%, including
without limitation, all amounts budgeted with respect to all of the following:
(a) acquisition of land and any related site improvements, demolition costs,
architecture, engineering, construction/project management and development fees,
legal fees and entitlement fees; (b) a reasonable and appropriate reserve for
construction interest; (c) tenant improvements; (d) leasing commissions and
other leasing costs, (e) infrastructure costs and (f) other hard and soft costs
associated with the development or redevelopment of such Property. With respect
to any Property that is a redevelopment involving the addition of gross leasable
area, the Total Budgeted Cost Until Stabilization shall include all budgeted
costs for expansions of the Property associated with the additional gross
leasable area and all budgeted costs for renovations and other expenditures.
With respect to any Property to be developed from the ground up in more than one
phase, the Total Budgeted Cost Until Stabilization shall exclude budgeted costs
(other than costs relating to acquisition of land and related site improvements,
demolition costs, architecture, engineering, construction/project management and
development fees, legal fees and entitlement fees) to the extent relating to any
phase for which (i) construction has not yet commenced and (ii) a binding
construction contract or lease agreement has not been entered into by the
Parent, another Borrower, any other Subsidiary, any Consolidated Affiliate or
any Unconsolidated Affiliate, as the case may be. The calculation of Total
Budgeted Cost Until Stabilization herein shall be net of (x) any amount of
budgeted costs attributable to portions of any Property that have been Placed in
Service and (y) the aggregate sale proceeds of a sale of a pad site within a
Project under Development that are payable pursuant to a binding sale contract
with a third party approved by the Administrative Agent. Total Budgeted Cost
Until Stablization with respect to any Project Under Development owned by a
Consolidation Exempt Entity of the Parent shall equal the greater of (1) the
product of (a) the Parent’s Investment Share in such Consolidation Exempt Entity
and (b) the amount of the Total Budgeted Cost Until Stabilization for such
Property and (2) the Parent’s





--------------------------------------------------------------------------------





Recourse Share of all Indebtedness of such Consolidation Exempt Entity incurred
solely to finance the Total Budgeted Cost Until Stabilization for such Property.


(c)    The Term Loan Agreement is further amended by restating Section 1.2. in
its entirety as follows:


Section 1.2. General; References to Times.


Unless otherwise indicated (other than in the definition of the term “GAAP”),
all accounting terms, ratios and measurements shall be interpreted or determined
in accordance with GAAP as in effect as of the Agreement Date. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other financial
accounting standard promulgated by the Financial Accounting Standards Board
having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent, any other Borrower or any other Subsidiary at “fair
value”, as defined therein. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. references in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include, unless
otherwise indicated, all documents, instruments or agreements issued or executed
in replacement thereof, to the extent permitted hereby and (c) shall mean,
unless otherwise indicated, such document, instrument or agreement, or
replacement thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time. References in this Agreement to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time. Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and plural,
and pronouns stated in the masculine, feminine or neuter gender shall include
the masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Parent. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Central time. Certifications
as to the matters contained in any certificate delivered by an officer of a
Borrower to any or all of the Administrative Agent and the Lenders under the
terms of this Agreement or any other Loan Document are made in such officer’s
capacity as an officer of such Borrower and not in such officer’s individual
capacity.


(d)    The Term Loan Agreement is further amended by adding to the end of
Article I the following new Section 1.3.






    





--------------------------------------------------------------------------------





Section 1.3. Rates.


The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.


    
(e)    The Term Loan Agreement is further amended by restating Section 3.10. in
its entirety as follows:


Section 3.10. Taxes.
(a)    Defined Terms. For purposes of this Section, the term “Applicable Law”
includes FATCA.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified





--------------------------------------------------------------------------------





Taxes and without limiting the obligation of the Borrower and the other Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.6. relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection. The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to





--------------------------------------------------------------------------------





time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of IRS Form
W-8BEN or W-8BEN-E, as applicable,; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax





--------------------------------------------------------------------------------





Compliance Certificate substantially in the form of Exhibit K-2 or Exhibit K-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit K-4 on behalf of
each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal





--------------------------------------------------------------------------------





to such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this subsection (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
    
(f)    The Term Loan Agreement is further amended by restating Section 4.1.(a)
and Section 4.1.(b) in their entirety as follows:


(a)    Capital Adequacy. If any Lender reasonably determines that any Regulatory
Change, compliance with any law or regulation or with any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital or liquidity
required or expected to be maintained by such Lender, or any corporation
controlling such Lender, as a consequence of, or with reference to, such
Lender’s Commitment or its making or maintaining Loans below the rate which such
Lender or such corporation controlling such Lender could have achieved but for
such compliance (taking into account the policies of such Lender or such
corporation with regard to capital adequacy or liquidity), then the Borrower
shall, from time to time, within 30 calendar days after written demand by such
Lender, pay to such Lender additional amounts sufficient to compensate such
Lender or such corporation controlling such Lender to the extent that such
Lender determines such increase in capital is allocable to such Lender’s
obligations hereunder.


(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding clause (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may reasonably determine to be necessary to compensate such
Lender for any costs incurred by such Lender that it reasonably determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of its





--------------------------------------------------------------------------------





LIBOR Loans or its Commitment (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or its Commitment (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (c) Connection Income Taxes), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (excluding Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined) relating to any extensions of credit or other assets
of, or any deposits with or other liabilities of, or other credit extended by,
or any other acquisition of funds by such Lender (or its parent corporation), or
any commitment of such Lender (including without limitation, the Commitment of
such Lender hereunder) or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).


(g)    The Term Loan Agreement is further amended by restating Section 4.2. in
its entirety as follows:


Section 4.2. Suspension of LIBOR Loans; Alternative Rate of Interest.
(a)    Anything herein to the contrary notwithstanding and unless and until a
Replacement Rate is implemented in accordance with clause (b) below, if, on or
prior to the determination of LIBOR for any Interest Period:


(i)    the Administrative Agent shall reasonably determine (which determination
shall be conclusive absent manifest error) that reasonable and adequate means do
not exist for ascertaining LIBOR for such Interest Period;


(ii)    the Administrative Agent reasonably determines (which determination
shall be conclusive, absent manifest error) that quotations of interest rates
for the relevant deposits referred to in the definition of LIBOR are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR, or


(iii)    the Administrative Agent reasonably determines (which determination
shall be conclusive) that the relevant rates of interest referred to in the
definition of LIBOR upon the basis of which the rate of interest for LIBOR Loans
for such Interest Period is to be determined are not likely to adequately cover
the cost to any Lender of making or maintaining LIBOR Loans for such Interest
Period;
    
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional or maintain
LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans and the
Borrower shall, on the last day of





--------------------------------------------------------------------------------





each current Interest Period for each outstanding LIBOR Loan, either prepay such
Loan or Convert such Loan into a Base Rate Loan.


(b)    Notwithstanding anything to the contrary in Section 4.2.(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 4.2.(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 4.2.(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate or (B) the Administrative Agent (or the Requisite Lenders
through the Administrative Agent) notifies the Borrower that the Replacement
Rate does not adequately and fairly reflect the cost to the Lenders of funding
the Loans bearing interest at the Replacement Rate, and in which case, the
provisions of the last paragraph of Section 4.2.(a) shall apply to any Loans
accruing interest at the Replacement Rate in the same manner as would apply to
LIBOR Loans affected by the same circumstances. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 4.2.(b). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 11.7.), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Requisite Lenders, with each such notice stating that such Lender objects to
such amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (b), the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).


(h)    The Term Loan Agreement is further amended by restating Section
6.1.(m)(ii) in its entirety as follows:







--------------------------------------------------------------------------------





(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with Statement of Financial
Accounting Standards No. 106. The “benefit obligation” of all Benefit Plans does
not exceed the “fair market value of plan assets” for such Benefit Plans by more
than $25,000,000 all as determined by and with such terms defined in accordance
with Statement of Financial Accounting Standards No. 158.


(i)    The Term Loan Agreement is further amended by restating Section 6.1.(x)
in its entirety as follows:


(x)    Sanctions. None of the Borrower, any Subsidiary, any of their respective
directors, officers, employees, Affiliates or any agent or representative of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from this Agreement, (i) is a Sanctioned Person or currently the subject
or target of any Sanctions, (ii) has its assets located in a Sanctioned Country,
(ii) directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons or (iv) has violated any Anti-Money
Laundering Law in any material respect. Each of the Borrower and its
Subsidiaries, and to the knowledge of Borrower, each director, officer,
employee, agent and Affiliate of Borrower and each such Subsidiary, is in
compliance with the Anti-Corruption Laws in all material respects. The Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance with the Anti-Corruption Laws and applicable Sanctions by the
Borrower, its Subsidiaries, their respective directors, officers, employees,
Affiliates and agents and representatives of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from this Agreement.


(j)    The Term Loan Agreement is further amended by restating Section
7.1.(xxiii) in its entirety as follows and adding Section 7.1.(xxiv) immediately
after Section 7.1.(xxiii) as follows:


(xxiii)    Other Information, Etc. From time to time and promptly upon each
request, (x) such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding the business, assets, liabilities,
financial condition, results of operations of the Parent, any other Borrower,
any other Loan Party or any other Subsidiary as the Administrative Agent (or any
Lender through the Administrative Agent) may reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
requirements under the Patriot Act or other applicable anti-money laundering
laws.


(xxiv)    Beneficial Ownership Certification. The Borrower will promptly notify
the Administrative Agent and each Lender of any change in the information
provided in the Beneficial Ownership Certification, if required to be delivered
hereunder, that would result in a change to the list of beneficial owners
identified in parts (c) or part (d) of such certification.







--------------------------------------------------------------------------------





(k)    The Term Loan Agreement is further amended by restating Section 7.3. in
its entirety as follows:


Section 7.3. Compliance with Applicable Law.
The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect. The Borrower shall maintain in
effect and enforce policies and procedures designed to ensure compliance with
the Anti-Corruption Laws and applicable Sanctions by the Borrower, its
Subsidiaries, their respective directors, officers, employees, Affiliates and
agents and representatives of the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from this Agreement.


(l)    The Term Loan Agreement is further amended by restating the first
sentence of Section 7.16. in its entirety as follows:


PREIT-RUBIN may request in writing that the Administrative Agent release it as a
Borrower (but not as a Guarantor unless otherwise permitted by Section
7.15.(d)), so long as (a) the Parent delivers a certificate signed by the chief
financial officer of the Parent certifying that no Event of Default then exists
or would occur as a result of such release and (b) effective upon its release as
a Borrower, PREIT-RUBIN will be released as a “Borrower” under the Existing
Credit Agreement and under any other then existing Unsecured Indebtedness of
PREIT and/or the Parent.


(m)    The Term Loan Agreement is further amended by restating Section 8.1.(a)
in its entirety as follows:
    
(a)    Minimum Tangible Net Worth. The Parent shall not permit its Tangible Net
Worth determined on a consolidated basis at the end of any fiscal quarter to be
less than (i) $1,463,196,000, plus (ii) 75% of the Net Proceeds of all Equity
Issuances effected at any time after March 31, 2018 by the Parent or any of its
Subsidiaries to any Person other than the Parent or any of its Subsidiaries (in
the case of any Equity Issuance effected by a Subsidiary, the amount of such Net
Proceeds shall be appropriately adjusted to account for minority interests
consistent with GAAP). Net Proceeds from the following Equity Issuances shall be
excluded from the immediately preceding clause (ii): (x) Equity Issuances of
Equity Interest of the Parent made after March 31, 2018 solely in exchange for
(A) other Equity Interest of the Parent or (B) common operating units of PREIT
and (y) Equity Issuances to employees and trustees of the Parent and its
Subsidiaries as part of a stock bonus plan, restricted stock plan or similar
plan but only to the extent neither the Parent nor any Subsidiary received cash
in connection with any such Equity Issuance.


(n)    The Term Loan Agreement is further amended by restating Section 8.1.(c)
in its entirety as follows:


(c)    Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit
the ratio of (i) Adjusted EBITDA of the Parent and its Subsidiaries determined
on a consolidated basis for the period of four consecutive fiscal quarters most
recently ended to (ii) Fixed Charges of the Parent and its Subsidiaries
determined on a consolidated basis for such period, to be less than 1.50 to
1.00.







--------------------------------------------------------------------------------





(o)    The Term Loan Agreement is further amended by restating Section 8.1.(d)
in its entirety as follows:


    (d)    Unencumbered Debt Yield. The Parent shall not permit the Unencumbered
Debt Yield to be less than (a) 11.0% from the Fifth Amendment Effective Date
through and including June 30, 2020, (b) 11.25% any time after June 30, 2020
through and including June 30, 2021 and (c) 11.50% at any time thereafter.


(p)    The Term Loan Agreement is further Amended by deleting both Section
8.1.(g) and Section 8.1.(h) in their entirety.


(q)    The Term Loan Agreement is further amended by restating Section 8.3.(b)
in its entirety as follows:


(b)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary (other than an Excluded Subsidiary) to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) an agreement (x) evidencing Indebtedness which the Parent, any other
Borrower, such other Loan Party or such other Subsidiary, as applicable, may
create, incur, assume, or permit or suffer to exist under this Agreement,
(y) which Indebtedness is secured by a Lien permitted to exist under the Loan
Documents, and (z) which prohibits the creation of any other Lien on only the
property securing such Indebtedness, (ii) an agreement relating to the sale of a
Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale, (iii) the Existing Credit Agreement or (iv) any other
agreement that evidences Unsecured Indebtedness which contains restrictions on
encumbering assets that are not more restrictive than those restrictions
contained in the Loan Documents.    


(r)    The Term Loan Agreement is further amended by restating the last sentence
of Section 8.4. in its entirety as follows:


Notwithstanding anything to the contrary in the foregoing sentence, the
restrictions in (x) this Section shall not apply to any provision of any
Guaranty entered into by the Parent, any other Borrower, any other Loan Party or
any other Subsidiary to Guarantee the obligations and liabilities of any
Subsidiary, which provision subordinates any rights of the Parent, any other
Borrower, any other Loan Party or any other Subsidiary to payment from such
Subsidiary to the payment in full of the obligations and liabilities that are
Guaranteed pursuant to the terms of such Guaranty, (y) clauses (i) and (iv) of
this Section shall not apply to any applicable prohibitions contained in an
agreement evidencing any Secured Indebtedness of a Borrower or a Guarantor and
(z) this Section shall not apply to any applicable prohibitions contained in (1)
any Loan Document, (2) the Existing Credit Agreement or (3) any other agreement
that evidences Unsecured Indebtedness which contains prohibitions on the actions
described above that are not more restrictive than those prohibitions contained
in the Loan Documents.


(s)    The Term Loan Agreement is further amended by restating Section 8.5. in
its entirety as follows:


Section 8.5. Mergers, Acquisitions and Sales of Assets.





--------------------------------------------------------------------------------





    
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to: (i) engage in any transaction of merger or consolidation; (ii)
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution); (iii) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its business or assets, or the capital stock of or other Equity Interests in
any of its Subsidiaries, whether now owned or hereafter acquired or (iv) acquire
any of the assets of, or make an Investment in, any other Person; unless the
following conditions in clauses (a)-(c) are satisfied:


(a)    either (x) a Default or Event of Default would not result therefrom
immediately following the consummation thereof or (y) if any Default or Event of
Default exists immediately prior thereto, or would exist immediately thereafter
or after giving effect thereto, then (i) in the case of any transaction referred
to in any of the preceding clauses (i) through (iii) resulting in a Disposition,
the book value of the assets subject to such Disposition, together with the book
value of all other assets subject to Dispositions made during the period of
existence of such Default or Event of Default, would not, in the aggregate,
exceed a Substantial Amount (determined as of the date on which such Default or
Event of Default came into existence) and (ii) in the case of any transaction
referred to in the preceding clause (iv) the book value of such assets or such
Investment, together with the book value of all other assets acquired and
Investments made during the period of existence of such Default or Event of
Default, would not, in the aggregate, exceed a Substantial Amount (determined as
of the date on which such Default or Event of Default came into existence);


(b)    in the case of:


(i)    a consolidation or merger involving a Borrower, such Borrower shall be
the survivor thereof; provided, however, PREIT and PREIT‑RUBIN may merge or
consolidate with each other or with the Parent so long as (i) immediately prior
to such consolidation or merger no Default or Event of Default is or would be in
existence, (ii) the Borrower shall have given the Administrative Agent at least
10 Business Days’ prior written notice of such consolidation or merger, such
notice to include a certification as to the matters described in the immediately
preceding clause (i), and (iii) in the case of a consolidation or merger
involving the Parent, the Parent shall be the survivor thereof; or


(ii)    consolidation or merger involving a Loan Party other than a Borrower
(excluding a Disposition of a Loan Party by way of merger or consolidation which
Disposition is not prohibited by this Agreement), either such Loan Party shall
be the survivor thereof, or if not, (x) the survivor thereof is a Person
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia, (y) the survivor thereof expressly assumes
all the obligations of such Loan Party under the Loan Documents to which such
Loan Party is a party by executing and delivering to the Administrative Agent
such documents, instruments and agreements as the Administrative Agent may
reasonably require and (z) the Administrative Agent shall have received such
other instruments, documents,





--------------------------------------------------------------------------------





agreements, certificates and opinions as the Administrative Agent may reasonably
request; and


(c)    in the case of the acquisition, Investment or sale of a Substantial
Amount of assets, the Parent shall have given the Administrative Agent and the
Lenders at least 30 days prior written notice of such, acquisition, Investment
or sale, such notice to be accompanied by a Compliance Certificate, calculated
on a pro forma basis, evidencing the continued compliance by the Borrower with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial covenants contained in Section 8.1.,
after giving effect to such acquisition, Investment or sale.


Notwithstanding the foregoing, (x) the Borrower, the other Loan Parties and the
other Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business,
(y) the Borrower and the other Loan Parties may sell, transfer or dispose of
assets among themselves and (z) Subsidiaries that are not Loan Parties may sell,
transfer or dispose of assets among themselves and to any of the Loan Parties.


(t)    The Term Loan Agreement is further amended by adding to the end of
Article VIII the following new Section 8.13.


Section 8.13. Use of Proceeds.
The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any of its of their respective directors, officers, employees and
agents to, use any proceeds of the Loans to purchase or carry, or to reduce or
retire or refinance any credit incurred to purchase or carry, any margin stock
(within the meaning of Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock. The Borrower shall not, and shall
not permit any other Loan Party or any other Subsidiary to, use any proceeds of
the Loans (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.


(u)     The Term Loan Agreement is further amended by restating Section
9.1.(d)(iii) and Section 9.1(d)(iv) in their entirety as follows and deleting
Sections 9.1(d)(v) and Section 9.1(d)(vi) in their entirety:


(iii)    Any other event shall have occurred and be continuing which would
permit any holder or holders of any Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity; provided that this clause (iii) shall not apply to any Material
Indebtedness with respect to which an Unconsolidated Affiliate of the Parent is
the primary obligor and with respect to which the Parent, another Borrower or
any other Subsidiary has provided a Guaranty





--------------------------------------------------------------------------------





unless the holder of such Material Indebtedness has demanded payment of such
Material Indebtedness from the Parent, another Borrower or any other Subsidiary
or has taken any action described in the foregoing clause (ii); or


(iv)    An Event of Default under and as defined in the Existing Credit
Agreement shall occur.


(v)    The Term Loan Agreement is further amended by restating Section 9.1.(j)
in its entirety as follows:
    
(j)    ERISA.


(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or


(ii)    The “benefit obligation” of all Benefit Plans exceeds the “fair market
value of plan assets” for such Benefit Plans by more than $25,000,000, all as
determined, and with such terms defined, in accordance with Statement of
Financial Accounting Standards No. 158.


(w)    The Term Loan Agreement is further amended by restating Section 11.6.(c)
and Section 11.6.(d) in their entirety as follows:


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office in
the United States of America a copy of each Assignment and Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
bank or other financial institution (but in no event to a natural Person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or a Defaulting
Lender) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not,





--------------------------------------------------------------------------------





without the consent of the Participant, agree to (v) decrease the amount of such
Lender’s Loan (unless such decrease will not result in an decrease in the
Participant’s share), (w) increase such Lender’s Commitment (unless such
increase will not result in an increase in the Participant’s share), (x) extend
the date fixed for the payment of principal on the Loans or portions thereof
owing to such Lender, (y) reduce the rate at which interest is payable thereon
or (z) release any Guarantor from its Obligations under the Guaranty except as
contemplated by Section 7.15.(d) or Section 7.15.(e), in each case, as
applicable to that portion of such Lender’s rights and/or obligations that are
subject to the participation. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.10., 4.1., 4.4. (subject to the
requirements and limitations therein, including the requirements under
Section 3.10.(g) (it being understood that the documentation required under
Section 3.10.(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 4.6. as if it were an assignee
under subsection (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 4.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.4. as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3. as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(x)    The Term Loan Agreement is further amended by adding Exhibit K as
attached hereto.


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative
Agent and each of the Lenders;


    





--------------------------------------------------------------------------------





(b)    a Guarantor Acknowledgement substantially in the form of Annex A attached
hereto, executed by each Guarantor;


(c)    that certain Existing Credit Agreement shall have closed, all signatures
thereto shall have been released and such Existing Credit Amendment shall be
effective;


(d)    evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders, including, without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;


(e)    (i) all information requested in order to comply with applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act and (ii) a Beneficial Ownership
Certification from any Borrower that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation; and


(f)    such other documents, instruments and agreements as the Administrative
Agent may
reasonably request.


Section 3. Representations. Each Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)    Authorization. Each Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and the
other Loan Documents to which such Borrower is a party and being executed and
delivered in connection with this Amendment (together with this Amendment,
collectively the “Amendment Documents”) and to perform its obligations under the
Amendment Documents and under the Term Loan Agreement, as amended by this
Amendment, in accordance with their respective terms. Each Amendment Document
has been duly executed and delivered by a duly authorized signatory of each
Borrower or a general partner of such Borrower, as applicable and the Amendment
Documents and the Term Loan Agreement, as amended by this Amendment, are legal,
valid and binding obligations of each Borrower and are enforceable against such
Persons in accordance with their respective terms, except as the same may be
limited by bankruptcy, insolvency, fraudulent conveyance and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained in the Amendment Documents or in the Term Loan Agreement
may be limited by equitable principles generally.


(b)    Compliance with Laws, etc. The execution and delivery by each Borrower of
the Amendment Documents and the performance by each Borrower of the Amendment
Documents and the Term Loan Agreement, as amended by this Amendment, in
accordance with their respective terms, do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to any
Loan Party or any other Subsidiary; (ii)  result in a breach of or constitute a
default under the declaration of trust, certificate or articles of
incorporation, bylaws, partnership agreement or other organizational documents
of any Loan Party or any other Subsidiary, or any indenture, agreement or other
instrument to which any Loan Party or any other Subsidiary is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party or any other
Subsidiary other than in favor of the Administrative Agent for the benefit of
the Lenders.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the





--------------------------------------------------------------------------------





date hereof, nor will exist immediately after giving effect to this Amendment.


Section 4. Reaffirmation of Representations. Each Borrower hereby certifies that
as of the date hereof the representations and warranties made or deemed made by
Borrower to the Administrative Agent and the Lenders in the Term Loan Agreement
and the other Loan Documents to the Parent or Borrower is a party are true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation and
warranty is true and correct in all respects) except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case, such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.


Section 5. Certain References. Each reference to the Term Loan Agreement in any
of the Loan Documents shall be deemed to be a reference to the Term Loan
Agreement as amended by this Amendment. This Amendment is a Loan Document.


Section 6. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable costs and expenses (including reasonable attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH COMMONWEALTH.


Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Term Loan Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only from the date as of which this Amendment is dated. The Term
Loan Agreement is hereby ratified and confirmed in all respects. Nothing in this
Amendment shall limit, impair or constitute a waiver of the rights, powers or
remedies available to the Administrative Agent or the Lenders under the Term
Loan Agreement or any other Loan Document.


Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Term Loan
Agreement as amended by this Amendment.


[Signatures on Next Page]







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Seven-Year Term Loan Agreement to be executed by their authorized officers all
as of the day and year first above written.


PREIT Associates, L.P.


By:    Pennsylvania Real Estate Investment Trust,
its general partner




By: /s/ Andrew M. Ioannou_________
Name: Andrew M. Ioannou    
Title: Executive Vice President
Finance & Acquisitions




PREIT-RUBIN, INC.




By: /s/ Andrew M. Ioannou_________    
Name: Andrew M. Ioannou
Title: Executive Vice President
Finance & Acquisitions




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By: /s/ Andrew M. Ioannou__________
Name: Andrew M. Ioannou
Title: Executive Vice President
Finance & Acquisitions




























[Signatures Continued on Next Page]













--------------------------------------------------------------------------------





[Signature Page to Fifth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender




By: /s/ D. Bryan Gregory_________
Name: D. Bryan Gregory
Title: Managing Director












































































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to Fifth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




CAPITAL ONE, NATIONAL ASSOCIATION




By: /s/ Frederick H. Denecke________
Name: Frederick H. Denecke
Title: Senior Vice President














































































[Signatures Continued on Next Page]









--------------------------------------------------------------------------------





[Signature Page to Fifth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




CITIZENS BANK, N.A.




By: /s/ Frank Kaplan________
Name: Frank Kaplan
Title: Vice President










































































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to Fifth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




MANUFACTURERS AND TRADERS TRUST COMPANY




By: /s/ Michael J. DiSanto_______
Name: Michael J. DiSanto
Title: Vice President








































































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to Fifth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




MUFG Union Bank, N.A.




By: /s/ Donald Wattson________
Name: Donald Wattson
Title: Director












































































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to Fifth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




U.S. Bank National Association




By: /s/ Donald J. Pafford________
Name: Donald J. Pafford
Title: Senior Vice President












































































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to Fifth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




JPMorgan Chase Bank, N.A.


By: /s/ Elizabeth Johnson________
Name: Elizabeth Johnson
Title: Executive Director












































































[Signatures Continued on Next Page]







--------------------------------------------------------------------------------





[Signature Page to Fifth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




PNC Bank, National Association




By: /s/ Sharon L. Schmidt_______
Name: Sharon L. Schmidt
Title: Vice President












































































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to Fifth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




Associated Bank, National AssocIation




By: /s/ Michael J. Sedivy______
Name: Michael J. Sedivy
Title: Senior Vice President












































































[Signatures Continued on Next Page]







--------------------------------------------------------------------------------





[Signature Page to Fifth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




Branch Banking and Trust Company




By: /s/ Brad Bowen________
Name: Brad Bowen
Title: Senior Vice President























































































--------------------------------------------------------------------------------





ANNEX A


FORM OF GUARANTOR ACKNOWLEDGEMENT


THIS GUARANTOR ACKNOWLEDGEMENT dated as of June 5, 2018 (this “Acknowledgement”)
executed by each of the undersigned (the “Guarantors”) in favor of Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and each “Lender” a party to the Term Loan Agreement referred to below
(the “Lenders”).


WHEREAS, PREIT Associates, L.P., a Delaware limited partnership (“PREIT”),
PREIT-RUBIN, INC., a Pennsylvania corporation, PENNSYLVANIA REAL ESTATE
INVESTMENT TRUST, a Pennsylvania business trust (the “Parent”; together with
PREIT and PREIT-RUIBN each individually, a “Borrower” and collectively, the
“Borrower”), the Lenders, the Administrative Agent and certain other parties
have entered into that certain Seven-Year Term Loan Agreement dated as of
January 8, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”);


WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
January 8, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Term Loan Agreement on the terms
and conditions contained in the Guaranty;


WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a Fifth Amendment to Term Loan Agreement dated as of the date hereof (the
“Amendment”), to amend the terms of the Term Loan Agreement on the terms and
conditions contained therein; and


WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment, including without
limitation, the making of additional Loans under the Term Loan Agreement, shall
not in any way affect the validity and enforceability of the Guaranty, or
reduce, impair or discharge the obligations of such Guarantor thereunder.


Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
COMMONWEALTH.


Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.




[Signatures on Next Page]
    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.


THE GUARANTORS:  


[GUARANTOR]




By:    
Name:    
Title:    




Address for Notices for all Guarantors:


c/o PREIT Associates, L.P.
200 South Broad Street
Philadelphia, PA 19102
Attention: Andrew Ioannou
Telephone: (215) 875-0700
Telecopy: (215) 546-7311



































































--------------------------------------------------------------------------------





EXHIBIT K-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Seven-Year Term Loan Agreement dated as of
January 8, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among PREIT ASSOCIATES, L.P. (“PREIT”),
PREIT-RUBIN, INC. (“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
(the “Parent”; together with PREIT and PREIT-Rubin, each individually, a
“Borrower” and collectively, the “Borrower”), each of the financial institutions
initially a signatory thereto together with their assignees under
Section 11.6.(b). thereof (the “Lenders”), Wells Fargo Bank, National
Association, as the Administrative Agent (the “Administrative Agent”), and the
other parties thereto.


Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]


By:    
Name:    
Title:    


Date: ________ __, 20__








K-1-1







--------------------------------------------------------------------------------





EXHIBIT K-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Seven-Year Term Loan Agreement dated as of
January 8, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among PREIT ASSOCIATES, L.P. (“PREIT”),
PREIT-RUBIN, INC. (“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
(the “Parent”; together with PREIT and PREIT-Rubin, each individually, a
“Borrower” and collectively, the “Borrower”), each of the financial institutions
initially a signatory thereto together with their assignees under
Section 11.6.(b). thereof (the “Lenders”), Wells Fargo Bank, National
Association, as the Administrative Agent (the “Administrative Agent”), and the
other parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:    
Name:    
Title:    


Date: ________ __, 20__


K-2-1





--------------------------------------------------------------------------------





EXHIBIT K-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Seven-Year Term Loan Agreement dated as of
January 8, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among PREIT ASSOCIATES, L.P. (“PREIT”),
PREIT-RUBIN, INC. (“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
(the “Parent”; together with PREIT and PREIT-Rubin, each individually, a
“Borrower” and collectively, the “Borrower”), each of the financial institutions
initially a signatory thereto together with their assignees under
Section 11.6.(b). thereof (the “Lenders”), Wells Fargo Bank, National
Association, as the Administrative Agent (the “Administrative Agent”), and the
other parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:    
Name:    
Title:    


Date: ________ __, 20__


K-3-1









--------------------------------------------------------------------------------





EXHIBIT K-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Seven-Year Term Loan Agreement dated as of
January 8, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among PREIT ASSOCIATES, L.P. (“PREIT”),
PREIT-RUBIN, INC. (“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
(the “Parent”; together with PREIT and PREIT-Rubin, each individually, a
“Borrower” and collectively, the “Borrower”), each of the financial institutions
initially a signatory thereto together with their assignees under
Section 11.6.(b). thereof (the “Lenders”), Wells Fargo Bank, National
Association, as the Administrative Agent (the “Administrative Agent”), and the
other parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:    
Name:    
Title:    







